     Case 1:19-mj-00169-JFA Document 2 Filed 04/10/19 Page 1 of 4 PageID# 2



                   IN THE UNITED STATES DISTRICT COURT FOR TH
                                                                                            I                  17^
                             EASTERN DISTRICT OF VIRGINIA




UNITED STATES OF AMERICA
                                      Alexandria Division
                                                                            r         APR      0 ffllS

                                                                                  CLERK, U.S. DISTRICT COURT
                                                                                     ALEXANDRIA. VIRGINiA



V.                                                          Criminal No. l:19-mj-169

Maryuri Pamela ALEMAN HERNANDEZ                             Hon. John F. Anderson


Defendant.


                              AFFIDAVIT IN SUPPORT OF A
                  CRIMINAL COMPLAINT AND ARREST WARRANT



       I, Kurt Simard, being first duly sworn, hereby depose and state as follows:

       1.     I am a Deportation Officer with United States Immigration and Customs

Enforcement, Enforcement and Removal Operations(ICE/ERO)in Fairfax, Virginia. I have

been employed with ICE since August of2011. I was previously employed as a Border Patrol

Agent with United States Customs and Border Protection for an additional three years. During

my career, I have received specialized training and have conducted numerous investigations

relating to administrative and criminal violations ofthe Immigration and Nationality Act, Title 8

ofthe United States Code, and Title 18 ofthe United States Code.

       2.      My duties as a Deportation Officer with ICE include investigating administrative

and criminal violations ofthe Immigration and Nationality Act, Title 8 ofthe United States

Code, and Title 18 ofthe United States Code,and seeking, when applicable, prosecution and

removal of violators.


       3.      This affidavit is submitted in support ofa criminal complaint and arrest warrant

charging Maryuri Pamela ALEMAN HERNANDEZ(hereafter referred to as"ALEMAN
    Case 1:19-mj-00169-JFA Document 2 Filed 04/10/19 Page 2 of 4 PageID# 3



HERNANDEZ")with knowingly procuring, or attempting to procure, contrary to law. United

States citizenship through naturalization, in violation of Title 18, United States Code, Section

1425(a).

       4.      The facts and information contained in this affidavit are based upon my training

and experience, participation in immigration investigations, personal knowledge, and

observations during this investigation, as well as the observations of other agents involved in this

investigation. All observations not personally made by me were related to me by the individuals

who made them or were conveyed to me by my review ofrecords, documents, and other physical

evidence obtained during this investigation. This affidavit contains information necessary to

support probable cause, and it is not intended to include each and every fact and matter observed

by me or known to the Government.

                                      PROBABLE CAUSE


       5.      On or about August 4, 2015,ICE initiated an investigation into ALEMAN

HERNANDEZ. At that time, Deportation Officers received information from the Virginia

Department of Corrections Probation and Parole that ALEMAN HERNANDEZ,a native of

Honduras and citizen ofthe United States, entered supervised probation because of a local

criminal conviction. Deportation Officers obtained ALEMAN HERNANDEZ'immigration

alien file(commonly referred to as"A file") and found that ALEMAN HERNANDEZ was a

naturalized United States citizen due to an approved Application for Naturalization (N-400),

which was filed in Fairfax, Virginia, which is in the Eastern District of Virginia. Deportation

Officers also found a Certificate of Naturalization in ALEMAN HERNANDEZ'A file, which

showed that ALEMAN HERNANDEZ participated in a naturalization ceremony at the United

States District Court for the Western District of Virginia. ALEMAN HERNANDEZ'A file,
    Case 1:19-mj-00169-JFA Document 2 Filed 04/10/19 Page 3 of 4 PageID# 4



however, revealed that she had not disclosed criminal activity in her N-400 and that she made

false representations concerning her criminal activity.

       6.      Specifically, after entering the United States as a lawful permanent resident

(LPR),in 2000, on or about March 24,2014, ALEMAN HERNANDEZ applied for

naturalization as a United States citizen utilizing government form N-400 with United States

Citizenship and Immigration Services(USCIS). On or about July 24, 2014, ALEMAN

HERNANDEZ appeared for a Naturalization Initial Interview in Fairfax, Virginia, within the

Eastern District of Virginia. ALEMAN HERNANDEZ was placed under oath by USCIS and

interviewed about the contents of her N-400 application. ALEMAN HERNANDEZ certified in

writing under penalty ofperjury under the laws ofthe United States that the contents of her

application were true and correct.

       8.      In ALEMAN HERNANDEZ'N-400, question 22 on page 15 of21 asks,"Have

you ever committed, assisted in committing, or attempted to commit, a crime or offense for

which you were not arrested?" ALEMAN HERNANDEZ answered 'TMo" to this question. On

or about July 24,2014, USCIS approved ALEMAN HERNANDEZ'N-400 and she became a

naturalized United States citizen, on or about September 17, 2014.

       9.      However, as contained in ALEMAN HERNANDEZ'A file, she was convicted,

on or about June 22,2015,in the Rockingham County Circuit Court, in Harrisonburg, Virginia

of unlawfully and feloniously committing pequry by knowingly making a false application for

public assistance between the dates of February 10,2011 and May 31, 2011. ALEMAN

HERNANDEZ was represented by an attorney during the proceedings related to her conviction

and was sentenced to two years ofincarceration with two years suspended.
     Case 1:19-mj-00169-JFA Document 2 Filed 04/10/19 Page 4 of 4 PageID# 5



        10.        Therefore, ALEMAN HERNANDEZ falsely stated that she had never committed

 a crime or offense for which she was never arrested.


        11.        Based on my review of ALEMAN HERNANDEZ'N-400 and Certificate of

 Naturalization, I determined that USCIS' Washington Field Office, located in Fairfax, Virginia,

 adjudicated her application.

        12.        ALEMAN HERNANDEZ'N-400 is a form promulgated by USCIS and is an

application and document required by the immigration laws ofthe United States in order for the

applicant to obtain United States citizenship by the legal process of naturalization.

                                                CONCLUSION


        13.        Based upon the foregoing, I submit that there is probable cause to believe that, on

or about July 24, 2014,in Fairfax County, Virginia, within the Eastern District of Virginia, the

defendant, Maryuri Pamela ALEMAN HERNANDEZ,knowingly procured, or attempted to

procure, contrary to law. United States citizenship through naturalization, in violation of Title 18,

United States Code, Section 1425(a).

                                                         Respectfully submitted.




                                                         Kurt Simardi
                                                         Deportatiop^tncer
                                                         United States Immigration and Customs
                                                         Enforcement


Sworn to and subscribed before me
This l6^flav of April, 2019.

              /s/,
John F. Anderson
IMitob&blesJl^iltratoidifidgen
 United States Magistrate Judge
 Alexandria, Virginia
